
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1

AMENDMENT NO. 1 TO
STOCK PURCHASE AGREEMENT


        This AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT ("Amendment No. 1") is
entered into as of the 11th day of October, 2002 by and among JKC GROUP, INC., a
New York corporation (the "Company"), JKC ALBERTA LTD., an Alberta corporation,
and ZI CORPORATION, an Alberta corporation ("Zi").


RECITALS


        A.    The parties entered into a Stock Purchase Agreement dated as of
August 2, 2002 (the "Purchase Agreement") to provide for the Company's
acquisition, through Exchangeco, of MagicVision Media Inc., an Ontario
corporation ("MagicVision"), its 100% interest in Magic Lantern
Communications Ltd., a Canadian corporation ("Lantern"), and Lantern's 100%
interest in TutorBuddy Inc., a Canadian corporation, and 75% interest in
Sonoptic Technologies, Inc., a Canadian corporation (collectively, the "Lantern
Group") through the purchase of all the issued and outstanding capital stock of
MagicVision from Zi.

        B.    The parties desire to amend the terms of the Purchase Agreement
pursuant to this Amendment No. 1 to modify the Company's undertaking to obtain
shareholder approval for its reincorporation in Delaware (the "Delaware
Reincorporation") under the name "Magic Lantern Corporation" (the "Name Change")
to retain the undertaking pertaining to the Name Change as a closing condition
and modify the undertaking pertaining to the Delaware Reincorporation as a post
closing covenant.

        C.    The parties also desire to memorialize their determinations
pertaining to the Outside Closing Date, as defined in Section 1.1 of the
Purchase Agreement, and the initial grants under the Lantern Option Plan
contemplated by Section 9.10 of the Purchase Agreement.

        Accordingly, the parties hereby agree as follows:


AGREEMENT


        1.    Definitions and Construction.    

        1.1    Definitions.    All capitalized terms used in this Amendment
No. 1 and not otherwise defined herein shall the have the respective meanings
ascribed to them in the Purchase Agreement. Capitalized terms defined in this
Amendment No. 1 and not otherwise defined in the Purchase Agreement shall be
added to Section 1.1 of the Purchase Agreement, together with their respective
definitions herein.

        1.2    Construction.    Unless otherwise expressly provided herein, all
references herein to Sections, Schedules or Exhibits refer to the corresponding
sections, schedules or exhibits of or to the Purchase Agreement.

        2.    Terms of Transaction.    Section 2.9 is hereby amended to read in
its entirety as follows:

        2.9    Post Closing Transactions.    The Company shall change its name
to "Magic Lantern Corporation" or similar mutually acceptable corporate name as
soon as practicable after the Closing in accordance with Section 10.2(a) (the
"Name Change") and shall reincorporate in the State of Delaware as soon as
practicable after its next annual meeting of shareholders in accordance with
Section 10.2(b) (the "Delaware Reincorporation").

1

--------------------------------------------------------------------------------

        3.    Conditions Precedent to Zi's Obligations.    Section 9.9 is hereby
amended to read in its entirety as follows:

        9.9    Name Change.    The Company shall have obtained Shareholder
Approval for the Name Change.

        4.    Post-Closing Covenants.    Section 10.2 is hereby amended to read
in its entirety as follows:

        10.2    Name Change and Delaware Reincorporation.    (a) As soon as
practicable after the Closing, the Company shall file a certificate of amendment
to its Charter with the Office of the Secretary of State of the State of New
York to effect the Name Change.

        (b)  At its next annual meeting of shareholders, but not later than
August 31, 2003, the Company shall solicit its shareholders for approval of the
Delaware Reincorporation by merger into a wholly owned subsidiary to be
incorporated in the State of Delaware for that purpose (the "Reincorporating
Sub"). The Reincorporating Sub shall be the surviving corporation in the merger
and shall have a Charter and Bylaws at the effective time of the Delaware
Reincorporation substantially in the form of the Charter and Bylaws of the
Company as of the date hereof, except that (i) Article Ninth of the Company's
Charter shall not be included in the Charter of the Reincorporating Sub and
(ii) the Charter of the Reincorporating Sub shall reflect the Name Change. The
plan of merger and certificates of merger for implementing the Delaware
Reincorporation shall provide for JKC Common Stock Outstanding immediately prior
to the reincorporating merger to be converted into shares of the same class of
the Reincorporating Sub, which shall succeed to all of the Company's rights and
obligations as of the effective time of the Delaware Reincorporation in
accordance with the Delaware General Corporation Law, including its continuing
rights and obligations under the Transaction Agreements. The Company shall use
its best efforts to complete the Delaware Reincorporation within ten Business
Days after obtaining shareholder approval therefor.

Consistent with the foregoing amendment of Section 10.2, the forms of Charter
and Bylaws of the Reincorporating Sub to be annexed as Exhibit I and Exhibit J
shall be deleted in their entirety.

        5.    Determination of Outside Closing Date.    The Outside Closing Date
shall be no later than November 14, 2002.

        6.    Updates to JKC Schedules.    The JKC Schedules annexed to this
Amendment No. 1 shall replace the corresponding JKC Schedules to the Purchase
Agreement with the same effect as though initially included therein.

        7.    Update to Lantern Option Schedule and Plan.    (a) Schedule 9.10
annexed to this Amendment No. 1 shall replace the corresponding blank
Schedule 9.10 to the Purchase Agreement to reflect the Parties' determinations
on initial Lantern Option grants contemplated by the Lantern Option Plan, and
the form of Lantern Option Plan annexed as Exhibit C to the Purchase Agreement
shall be updated to reflect those determinations.

        (b)  Section 7(a) of the Lantern Option Plan in the form annexed as
Exhibit C to the Purchase Agreement is hereby amended to read in its entirety as
follows:

        7.    Grant, Terms and Conditions of Options. (a) Initial Grants. In
accordance with the Acquisition agreement, Options shall be issued at the
Closing to the following Grantees, exercisable for the respective number of
shares of Common Stock set forth opposite their names below ("Initial Grants")
for a term of up to three years, subject to the vesting provisions of
Section 7(d), at an exercise prices equal to the closing price of the Common

2

--------------------------------------------------------------------------------

Stock on the American Stock Exchange (the "AMEX") on a trading day selected by
the Company prior to mailing its definitive proxy materials relating to the
Acquisition:

Name of Grantee


--------------------------------------------------------------------------------

  Shares Subject to
Initial Grant

--------------------------------------------------------------------------------

Harvey Gordon   500,000 Dale Kearns   75,000 Howard Balloch   250,000 Michael R.
Mackenzie   250,000 Michael Lobsinger   250,000 Richard Geist   200,000 Richard
Siskind   200,000

Additional Options may be granted by the Committee at any time and from time to
time prior to the termination of the Plan. Except as provided in Section 7(a),
Options granted under the Plan shall be subject to the following terms and
conditions:

        8.    Miscellaneous.    

        8.1    Binding Effect.    The terms, conditions and provisions of this
Amendment No. 1 and all rights and obligations of each Party hereunder shall
inure to the benefit of and be binding upon that Party and its successors and
permitted assigns. Nothing herein expressed or implied shall give or be
construed to give to any other Person any legal or equitable rights hereunder.

        8.2    Amendment.    Neither this Amendment No. 1 nor any term hereof
may be amended, waived, discharged or terminated other than by a written
instrument signed by all the Parties.

        8.3    Entire Agreement.    The Purchase Agreement, including the
Schedules and Exhibits, each as amended hereby, together with the
confidentiality provisions of the LOI, sets forth the entire agreement and
understanding of the Parties relating to the subject matter thereof and
supersedes all prior and contemporaneous agreements, negotiations and
understandings between or among the Parties, both oral and written, relating to
the subject matter of the Purchase Agreement.

        8.4    Captions.    The headings and captions in this Amendment No. 1
are for convenience and identification only and are in no way intended to
define, limit or expand the scope and intent of this Amendment No. 1 or any
provision hereof.

        8.5    Counterparts.    This Amendment No. 1 may be executed in separate
counterparts that together will constitute one and the same instrument.

3

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be
duly executed by the undersigned as of the date first set forth above.

    JKC GROUP, INC.
 
 
By:
/s/  RICHARD SISKIND      

--------------------------------------------------------------------------------

Richard Siskind,
President and Chief Executive Officer
 
 
JKC ALBERTA LTD.
 
 
By:
/s/  RICHARD SISKIND      

--------------------------------------------------------------------------------

Richard Siskind,
President and Chief Executive Officer
 
 
ZI CORPORATION
 
 
By:
/s/  MICHAEL LOBSINGER      

--------------------------------------------------------------------------------

Michael Lobsinger,
Chief Executive Officer

4

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT
RECITALS
AGREEMENT
